Exhibit 10.1

AMENDMENT NUMBER TWO

to the

Master Repurchase Agreement

dated as of June 27, 2014

by and between

PARLEX 7 FINCO, LLC,

and

METROPOLITAN LIFE INSURANCE COMPANY

This AMENDMENT NUMBER TWO to the Master Repurchase Agreement (this “Amendment”)
is made as of this 22nd day of April, 2016, by and between PARLEX 7 FINCO, LLC
(“Seller”) and METROPOLITAN LIFE INSURANCE COMPANY (“Buyer”), to that certain
Master Repurchase Agreement, dated as of June 27, 2014, by and between Seller
and Buyer, as amended by that certain Amendment Number One, dated as of February
24, 2015, by and between Seller and Buyer (as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Repurchase
Agreement”).

WHEREAS, Seller and Buyer have agreed to amend the Repurchase Agreement as more
particularly set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendment. The Repurchase Agreement is hereby amended as follows:

 

  1.1.

The definition of “Facility Amount” in Section 2 of the Repurchase Agreement is
hereby amended and restated in its entirety as follows:

“‘Facility Amount’ shall mean (i) prior to the Initial Facility Termination
Date, One Billion Dollars ($1,000,000,000) and (ii) at all times after Seller
exercises its first Facility Extension Option in accordance with Section 3(e) of
this Agreement, the aggregate Maximum Purchase Price for all Purchased Assets as
of the Initial Facility Termination Date, (a) as increased by the aggregate
Buyer Future Funding Advance Amount with respect to all Purchased Assets as of
the Initial Facility Termination Date and (b) as reduced by the Maximum Purchase
Price and any related Buyer Future Funding Advance Amount for each Purchased
Asset that is repaid in full or repurchased by Seller on any Repurchase Date
after the Initial Facility Termination Date.”

 

  1.2.

The definition of “Initial Facility Termination Date” in Section 2 of the
Repurchase Agreement is hereby amended and restated in its entirety as follows:

“‘Initial Facility Termination Date’ shall mean April 22, 2017.”



--------------------------------------------------------------------------------

  1.3.

The definition of “LIBOR” in Section 2 of the Repurchase Agreement is hereby
amended by adding the following sentence as the last sentence thereof:

“Notwithstanding anything herein to the contrary, LIBOR shall not be less than
0.00% with respect to any Purchased Asset with an initial Purchase Date
occurring on or after April 22, 2016.”

 

  1.4.

The definition of “Purchase Price” in Section 2 of the Repurchase Agreement is
hereby amended and restated in its entirety as follows:

“‘Purchase Price’ shall mean with respect to any Purchased Asset, the price at
which such Purchased Asset is transferred by Seller to Buyer on the applicable
Purchase Date in an amount equal to the Maximum Purchase Price (subject to
Section 3(v)), as adjusted after the Purchase Date as set forth below and not to
exceed the Maximum Purchase Price. The Purchase Price as of the Purchase Date
for any Purchased Asset shall be an amount equal to the product obtained by
multiplying (i) the Market Value of such Purchased Asset as of the Purchase Date
by (ii) the Purchase Price Percentage for such Purchased Asset as set forth on
the related Confirmation. The Purchase Price of any Purchased Asset shall
thereafter be (a) decreased by (i) the amount of any Income applied pursuant to
Section 5 hereof to reduce such Purchase Price and (ii) any other amounts paid
to Buyer by or on behalf of Seller to reduce such Purchase Price solely in
accordance with Section 4 of this Agreement, and (b) increased by the amount of
additional Purchase Price advanced in accordance with Section 3(v), each Margin
Availability Advance and Future Funding Advance.”

 

  1.5.

Section 3(s) of the Repurchase Agreement is hereby amended and restated in its
entirety as follows:

“(s) [Reserved.]”

 

  1.6.

The first two (2) sentences of Section 3(t) of the Repurchase Agreement are
hereby amended and restated in their entirety as follows:

“If at any time prior to the Repurchase Date for the applicable Purchased Asset
(i) one or more Margin Notices have been delivered with respect to such
Purchased Asset and the Margin Deficits related thereto have been cured by
Seller in compliance with Section 4 of the Agreement and (ii) the Market Value
of such Purchased Asset has increased since the cure of prior Margin Deficits
such that Margin Availability then exists with respect to such Purchased Asset,
Seller shall, on any Business Day prior to the Repurchase Date for such
Purchased Asset and within one (1) Business Day after Buyer notifies Seller of
the existence of such Margin Availability, submit to Buyer a written request
that Buyer transfer cash to Seller so as to increase the outstanding Purchase
Price for such Purchased Asset in an amount equal to the Margin Deficits
previously cured with respect to such Purchased Asset by Seller in compliance
with Section 4 of the Agreement (subject to Section 3(v) and not to exceed the
Margin Availability for such Purchased Asset) (a “Margin Availability Advance”)
which Margin Availability Advance shall increase the outstanding Purchase Price
for such Purchased Asset. Subject to Section 3(v), the Margin Availability
Advance shall be funded by Buyer on the



--------------------------------------------------------------------------------

date requested by Seller which requested funding date shall be no earlier than
one (1) Business Day following the date of Seller’s delivery of a request for a
Margin Availability Advance if such written request is delivered by 11:00 a.m.
New York City time on any Business Day.”

 

  1.7.

Section 12(s) of the Repurchase Agreement is hereby amended and restated in its
entirety as follows:

“(s) Seller shall pay to Buyer all fees and other amounts as and when due as set
forth in this Agreement, the Fee Letter and the other Transaction Documents,
including, without limitation, (i) each Commitment Fee; (ii) the Extension Fee,
which shall be due and payable by Seller on each date the Seller extends the
Facility Termination Date pursuant to Seller’s exercise of Facility Extension
Options in accordance with Section 3(e) of this Agreement; and (iii) the Funding
Fee, which shall be due and payable by Seller on the related Purchase Date for a
Purchased Asset.”

 

  1.8.

The first sentence of Section 3(u) of the Repurchase Agreement is hereby amended
and restated in its entirety as follows:

“At any time prior to the Repurchase Date for the applicable Purchased Asset, in
the event a future funding is made or is to be made by Seller pursuant to the
Purchased Asset Documents for a Purchased Asset, Seller may submit to Buyer a
request that Buyer (A) transfer cash to Seller in an amount not less than
$1,000,000 and equal to the Maximum Purchase Price Percentage multiplied by the
Future Funding Amount of such future funding (a “Future Funding Advance”)
(subject to Section 3(v) of this Agreement), which Future Funding Advance shall
increase the outstanding Purchase Price for such Purchased Asset, and (B)
increase the Market Value for such Purchased Asset by the Future Funding Amount
then being advanced by Seller.”

 

  1.9.

Section 3 of the Repurchase Agreement is hereby amended to add the following
Section 3(v) in its proper numerical and alphabetical sequence:

“(v) If the funding of any of (1) the Purchase Price of a Purchased Asset on the
Purchase Date, (2) any Margin Availability Advance pursuant to Section 3(t) of
this Agreement, or (3) any Future Funding Advance pursuant to Section 3(u) of
this Agreement would cause the Facility Amount or the Concentration Limit to be
exceeded, then the funding of the portion of such Purchase Price, Margin
Availability Advance or Future Funding Advance, as applicable, that would cause
such thresholds to be exceeded will be deferred until such time as the funding
of such portions would no longer cause such thresholds, as applicable, to be
exceeded; provided, that the right to receive such deferred amounts will
terminate upon the Initial Facility Termination Date.”

SECTION 2. Reinstatement of Extension Option. Notwithstanding anything to the
contrary, any Facility Extension Option exercised or deemed exercised prior to
the date hereof, including,



--------------------------------------------------------------------------------

without limitation, any exercise or deemed exercise of a Facility Extension
Option as of February 24, 2016, is hereby reinstated such that Seller shall have
Facility Extension Options for up to five (5) successive one (1) year periods
commencing on the Initial Facility Termination Date (as such term is amended and
restated by this Amendment). Without limitation to the foregoing, Buyer and
Seller hereby expressly acknowledge and agree that, for purposes of clause (ii)
of the definition of Facility Amount in the Repurchase Agreement, Seller shall
not be deemed to have exercised its first Facility Extension Option as of the
date hereof.

SECTION 3. Conditions Precedent. This Amendment shall not be effective until (x)
Buyer shall have received from Seller the payment of the Commitment Fee due on
the date hereof in connection with the amendment to the definition of “Initial
Facility Termination Date” set forth herein; (y) with respect to each Purchased
Asset with a Purchase Date prior to April 22, 2016, Seller and Buyer shall have
entered into a Transaction Request and a Confirmation with respect to each such
Purchased Asset reflecting the Purchase Price as equal to the Maximum Purchase
Price; and (z) as of the date hereof, no Margin Availability exists with respect
to each such Purchased Asset.

SECTION 4. Fees and Expenses. Seller agrees to pay to Buyer all fees and out of
pocket expenses incurred by Buyer in connection with this Amendment, including
all reasonable fees and out of pocket costs and expenses of legal counsel to
Buyer incurred in connection with this Amendment, in accordance with Section
30(d) of the Repurchase Agreement.

SECTION 5. Defined Terms. Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Repurchase Agreement.

SECTION 6. Guarantor Ratification. Blackstone Mortgage Trust, Inc., a Maryland
corporation (the “Guarantor”) hereby ratifies and confirms that the Guaranty,
dated as of June 27, 2014, made by Guarantor in favor of Buyer, continues in
full force and effect and unmodified and shall not be released, diminished,
impaired, reduced or adversely affected by this Amendment or otherwise, and
Guarantor hereby consents, acknowledges and agrees to this Amendment and waives
any common law, equitable or statutory rights that it might otherwise have as a
result of or in connection with this Amendment.

SECTION 7. Limited Effect. Except as amended hereby, the Repurchase Agreement
shall continue in full force and effect in accordance with its terms. Reference
to this Amendment need not be made in the Repurchase Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Repurchase Agreement, any reference in any of such items to the Repurchase
Agreement being sufficient to refer to the Repurchase Agreement as amended
hereby.

SECTION 8. Representations and Warranties. Seller hereby represents and warrants
to Buyer that it is in compliance with all the terms and provisions set forth in
the Repurchase Agreement on its part to be observed or performed, and that no
Default or Event of Default has occurred or is continuing, and hereby confirms
and reaffirms the representations and warranties contained in Section 10 of the
Repurchase Agreement. Seller hereby represents and warrants that this Amendment
has been duly and validly executed and delivered by it, and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms.



--------------------------------------------------------------------------------

SECTION 9. Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York, without regard to principles of conflicts of laws
(other than Sections 5-1401 and 5-1402 of the New York General Obligations Law
which shall be applicable).

SECTION 10. Headings. The section headings used in this Amendment are for
convenience of reference only and shall not affect the interpretation or
construction of this Amendment.

SECTION 11. Counterparts. For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts. Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument. The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have caused their names to be duly signed
to this Amendment by their respective officers thereunto duly authorized, all as
of the date hereof.

 

SELLER: PARLEX 7 FINCO, LLC

By:

 

/s/ Douglas Armer

Name:

 

Douglas Armer

Title:

 

Managing Director, Head of Capital Markets and Treasurer

BUYER: METROPOLITAN LIFE INSURANCE COMPANY

By:

 

/s/ Brett A. Ulrich

Name:

 

Brett Ulrich

Title:

 

Director

Agreed to, accepted and ratified by:

 

BLACKSTONE MORTGAGE TRUST, INC.,

a Maryland corporation, as Guarantor

By:

 

/s/ Douglas Armer

Name:

 

Douglas Armer

Title:

 

Managing Director, Head of Capital Markets and Treasurer